—In a proceeding pursuant to article 4 of the Family Court Act, the father appeals from an order of the Family Court, Westchester County (Bellantoni, J.), dated October 3, 1995, which denied his objections to an order of the same court (Mrsich, H.E.), denying his petition for modification of his child support obligations, and granted the mother’s cross objections to the extent of awarding her attorney’s fees in the amount of $750, and thereupon dismissed the proceeding.
Ordered that the order is affirmed, with costs.
The parties’ separation agreement provides, inter alia, that the father’s child support obligations would cease upon the emancipation of the parties’ son. Contrary to the father’s contention, no "emancipation event” as defined in the agreement has occurred on the facts of this case.
The father’s remaining contentions are without merit. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.